CORRECTED NOTICE OF ALLOWABILITY
The PTO-37 form is amended. The previous reasons for allowance are repeated verbatim below.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein to determine the initial identification comprises identifying, via an acoustic model of the first ASR engine, one or more phonemes of a dialect within the signal; determine habits by feeding user history into a habits engine: identify, based on determining that a confidence level associated with the initial identification is greater than [[the]] a confidence threshold and a noise level associated with the initial identification is greater than a noise threshold, the voice command by feeding the signal, the initial identification, and the habits into a second ASR engine, wherein to identify the voice command comprises identifying, via a language model of the second ASR engine, one or more words within the signal by determining word probability distributions based on the one or more phonemes identified by the acoustic model; and perform a vehicle function based on the voice command.”
Regarding claim 9, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein to determine the initial identification comprises Application Number: 16/037,945Page 4 of 9 identifying, via an acoustic model of the first engine, one or more phonemes of a dialect within the signal; determine habits via a habits engine; and identify, based on determining that a confidence level associated with the initial identification is greater than a confidence threshold and a noise level associated with the initial identification is greater than a noise threshold, the voice command for the vehicle via a second engine based on the signal, the initial identification, and the habits, wherein the first engine is different from the second engine, wherein to identify the voice command comprises identifying, via a language model of the second engine, one or more words within the signal by 
Regarding claim 17, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein determining the initial identification comprises identifying, via an acoustic model of the first ASR engine, one or more phonemes of a dialect within the signal; determining habits by feeding user history into a habits engine; identifying, based on determining that a confidence level associated with the initial identification is greater than [[the]] a confidence threshold and a noise level associated with the initial identification is greater than a noise threshold, the voice command by feeding the signal, the initial identification, and the habits into a second ASR engine, wherein the first ASR engine is different from the second ASR engine, wherein identifying the voice command comprises identifying, via a language model of the second ASR engine, one or more words within the signal by determining word probability distributions based on the one or more phonemes identified by the acoustic model; and performing, via a processor, a vehicle function based on the voice command.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Panainte et al (US 2015/0379987) provides a vehicle speech recognition system with a first and second engine that incorporates user habits into processing ([0004, 0014, 0042, 0046]).
Arun (US 8,005,668) teaches confidence thresholds that incorporate noise thresholds (col. 6, ll. 66-67, and col. 8)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659